ORDER
The Disciplinary Review Board on July 25, 1997, having filed with the Court its decision concluding that RICHARD P. SCHUBACH of RARITAN, who was admitted to the bar of this State in 1983, be reprimanded for violating RPC 1.4 (failure to keep client reasonably informed); and RPC 1.15(b) (failure to return client property), and good cause appearing;
It is ORDERED that RICHARD P. SCHUBACH is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.